            Case 1:20-cv-09468-RA Document 17 Filed 02/23/21 Page 1 of 1

                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 2/23/2021

 SHAEL CRUZ, on behalf of himself and all
 other persons similarly situated,
                                                                      20-CV-9468 (RA)
                                  Plaintiff,
                                                                           ORDER
                          v.

 BERETTA U.S.A CORP.,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

         On November 11, 2020, Plaintiff Shael Cruz brought this action alleging violations of the

Americans with Disabilities Act (“ADA”). On November 16, 2020, the Court ordered the parties to

submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

judge (and indicate a preference between the two options), or (2) schedule an initial status conference

in the matter within forty-five days of the service of the summons and complaint.

         Plaintiff served Defendant Beretta U.S.A. Corp. on January 4, 2021. The parties’ joint letter

was therefore due on February 18, 2021. Although Defendant answered the complaint on February

5, 2021, the parties have not submitted their joint letter. No later than March 5, 2021, the parties

shall meet and confer and submit a joint letter that contains the information specified in the Court’s

order of November 16, 2020.

SO ORDERED.
Dated:      February 23, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
